Exhibit 10.4

 

TRANSITIONAL TRADEMARK LICENSE AGREEMENT

 

BY AND BETWEEN

 

JOHNSON CONTROLS INTERNATIONAL PLC

 

AND

 

ADIENT LIMITED

 

DATED AS OF SEPTEMBER 8, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 – DEFINITIONS

1

 

 

 

Section 1.1

Definitions

1

 

 

 

ARTICLE 2 – GRANT OF LICENSE

3

 

 

 

Section 2.1

Grant of License

3

Section 2.2

Disclaimer

4

Section 2.3

Transitional License

5

Section 2.4

Fair Use

5

Section 2.5

Reservation of Rights

5

 

 

 

ARTICLE 3 – QUALITY CONTROL/OWNERSHIP

5

 

 

 

Section 3.1

Quality Control

5

Section 3.2

Compliance with Laws

5

Section 3.3

Ownership/No Contest

6

Section 3.4

Enforcement

6

Section 3.5

Cooperation

6

 

 

 

ARTICLE 4 – TERM AND TERMINATION/SURVIVAL

6

 

 

 

Section 4.1

Term; Effectiveness

6

Section 4.2

Termination

7

Section 4.3

Survival

7

 

 

 

ARTICLE 5 – REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION

7

 

 

 

Section 5.1

By Each Party

7

Section 5.2

Disclaimer

7

 

 

 

ARTICLE 6 – MISCELLANEOUS

8

 

 

 

Section 6.1

Assignment

8

Section 6.2

Notices

8

Section 6.3

Dispute Resolution

9

Section 6.4

Performance

9

Section 6.5

Amendments

10

Section 6.6

Incorporation by Reference

10

 

Schedule A – Johnson Controls Marks

Schedule B – Maximum License Terms for Specified Materials

Schedule C – Adient Disclaimer

 

i

--------------------------------------------------------------------------------


 

TRANSITIONAL TRADEMARK LICENSE AGREEMENT

 

This TRANSITIONAL TRADEMARK LICENSE AGREEMENT (this “Agreement”), dated as of
September 8, 2016, by and between JOHNSON CONTROLS INTERNATIONAL PLC, a public
limited company organized under the laws of Ireland (“Johnson Controls”), and
ADIENT LIMITED, a private limited company organized under the laws of Ireland
(“Adient” and together with Johnson Controls, the “Parties”).

 

WHEREAS, the board of directors of Johnson Controls (the “Johnson Controls
Board”) has determined that it is in the best interests of Johnson Controls and
its shareholders to create a new publicly traded company that shall operate the
Adient Business;

 

WHEREAS, in furtherance of the foregoing, the Johnson Controls Board has
determined that it is appropriate and desirable to separate the Adient Business
from the Johnson Controls Business (the “Separation”) and, following the
Separation, to make a distribution in specie of the Adient Business to the
holders of Johnson Controls Shares on the Record Date, through (a) the transfer
to Adient, which will have been re-registered as a public limited company, of
Johnson Controls’ entire legal and beneficial interest in the issued share
capital of Adient Global Holdings Ltd, an indirect, wholly owned subsidiary of
Johnson Controls that has been formed to hold directly or indirectly the assets
and liabilities associated with the Adient Business, and (b) the issuance of
ordinary shares of Adient to holders of Johnson Controls Shares on the Record
Date on a pro rata basis (the “Distribution”);

 

WHEREAS, in order to effectuate the Separation and Distribution, Johnson
Controls and Adient have entered into a Separation and Distribution Agreement,
dated as of September 8, 2016 (the “Separation and Distribution Agreement”);

 

WHEREAS, Johnson Controls or other members of the Johnson Controls Group are the
owners of the trademarks set forth on Schedule A to this Agreement (in block
letters or otherwise) and all other trademarks incorporating the trademarks set
forth on Schedule A, as well as any and all translations and transliterations,
combinations, derivatives and forms of these trademarks anywhere in the world
(collectively, the “Johnson Controls Marks”); and

 

WHEREAS, Adient and the other members of the Adient Group desire to receive (and
Johnson Controls is willing to grant the Adient Group) certain rights under the
Johnson Controls Marks for a transitional period beginning as of the Effective
Time, on the terms and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements herein contained, and for good and valuable consideration, including
that recited in the Separation and Distribution Agreement, the receipt and
adequacy of which is acknowledged by the Parties, the Parties agree as follows:

 

ARTICLE 1 — DEFINITIONS

 

Section 1.1                                    Definitions.  For purposes of
this Agreement, the following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Acceptable Use Guidelines” has the meaning set forth in Section 3.1.

 

“Action” has the meaning set forth in the Separation and Distribution Agreement.

 

“Adient” has the meaning set forth in the Preamble.

 

“Adient Business” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Adient Website” has the meaning set forth in Section 2.1(b).

 

“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Ancillary Agreements” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Branded Materials” has the meaning set forth in Section 2.1(c).

 

“Dispute” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Distribution” has the meaning set forth in the Recitals.

 

“Effective Time” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Group” has the meaning set forth in the Separation and Distribution Agreement.

 

“Johnson Controls” has the meaning set forth in the Preamble.

 

“Johnson Controls Board” has the meaning set forth in the Recitals.

 

“Johnson Controls Business” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Johnson Controls Marks” has the meaning set forth in the Recitals.

 

“Johnson Controls Shares” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Law” has the meaning set forth in the Separation and Distribution Agreement.

 

“Legacy Entity Name” has the meaning set forth in Section 2.1(a).

 

“Party” or “Parties” shall mean the parties to this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Person” has the meaning set forth in the Separation and Distribution Agreement.

 

“Pre-Existing Affiliate Contract” has the meaning set forth in Section 6.4.

 

“Record Date” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Separation” has the meaning set forth in the Recitals.

 

“Separation and Distribution Agreement” has the meaning set forth in the
Recitals.

 

“Subsidiary” or “Subsidiaries” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Term” has the meaning set forth in Section 4.1.

 

“Third Party” shall mean any Person other than the Parties or any of their
Affiliates.

 

“Third Party Claim” shall mean any claim asserted or any Action commenced by any
Third Party against any Party or any of its Affiliates.

 

“Transition Committee” has the meaning set forth in the Separation and
Distribution Agreement.

 

ARTICLE 2 — GRANT OF LICENSE

 

Section 2.1                                    Grant of License.  Subject to the
terms and conditions herein, Johnson Controls, on behalf of itself and the other
members of the Johnson Controls Group, grants to Adient and the Adient
Affiliates a non-exclusive, worldwide, fully paid-up, non-assignable (subject to
Section 6.1), and non-sublicenseable license to use the Johnson Controls Marks
solely in connection with the operation, advertisement, marketing, promotion and
support of the Adient Business in a manner consistent with Adient and the Adient
Affiliates’ use of the Johnson Controls Marks as of the Effective Time, solely
as follows and solely for the time periods below:

 

(a)                                 Adient Affiliates must remove (or cause to
be removed) all uses of Johnson Controls Marks from their corporate or entity
names (a “Legacy Entity Name”) within one hundred and eighty (180) days after
the Effective Time; provided, that if an Adient Affiliate is (i) unable to
obtain the requisite consents or approvals required under applicable Law, such
Affiliate’s organizational documents or any contract with a Third Party
necessary to change its Legacy Entity Name in a jurisdiction to a new corporate
or entity name that does not include the Johnson Controls Marks, or (ii) is
unable for regulatory reasons to adopt in a jurisdiction a new corporate or
entity name that does not include the Johnson Controls Marks, such Affiliate
shall be permitted to continue its then-current use of its Legacy Entity Name
until the earlier of (i) the date the requisite consents or approvals are
obtained; and (ii) the date that is two (2) years after the Effective Time;
provided, that such Affiliate complies, in good faith, with the obligations
contained in this Agreement;

 

3

--------------------------------------------------------------------------------


 

(b)                                 Adient and its Affiliates must remove (or
cause to be removed) all uses of Johnson Controls Marks from (i) www.adient.com
within thirty (30) days after the Effective Time and (ii) any other websites and
social media sites that are promoted to third parties and under Adient’s or its
Affiliates’ possession or control (each website or social media site described
in clause (i) or (ii), an “Adient Website”) within one hundred and eighty (180)
days after any Adient employee with the title of “Vice President” or above
becomes aware of the use of Johnson Controls Marks on such Adient Website (or
such longer period required by applicable Law, if the Adient Website is operated
by an Adient Affiliate that is continuing to use a Legacy Entity Name in
accordance with this Agreement);

 

(c)                                  After the Effective Time, Adient and its
Affiliates must (i) not create any new personal property, consumable materials,
product packaging or other similar items (“Branded Materials”) bearing the
Johnson Controls Marks; and (ii) cease commercial use of any such Branded
Materials within Adient’s or its Affiliates’ possession and in existence as of
the Effective Time within the time periods set forth in Schedule B to this
Agreement corresponding to each item on such Schedule (in each case of clauses
(i) and (ii), except as required by applicable Law, if the Branded Materials
include the name of an Adient Affiliate that is continuing to use a Legacy
Entity Name in accordance with this Agreement);

 

(d)                                 Adient and its Affiliates must remove (or
cause to be removed) all Johnson Controls Marks from: (i) substantially
permanent building signage (including etched glass, engraved marble and the
like) that is visible to third parties and (A) under Adient’s or its
Subsidiaries’ possession or control within one hundred and eighty (180) days
after the Effective Time, or (B) under the possession or control of an Adient
Affiliate that is not a member of the Adient Group, within two (2) years after
the Effective Time; (ii) uniforms that are visible to third parties and under
Adient’s or its Affiliates’ possession or control within one hundred and eight
(180) days after the Effective Time; and (iii) any substantially permanent
building signage that is not visible to third parties and any other items set
forth on Schedule B that are identified as “Other Items” on such Schedule and
are under Adient’s or its Affiliates’ possession or control when such items are
replaced in the ordinary course of business; and

 

(e)                                  Adient and its Affiliates must cease all
other uses of the Johnson Controls Marks (i) on items that are visible to third
parties within two (2) years after the Effective Time and (ii) items that are
not visible to third parties when such items are replaced in the ordinary course
of business (or, in each case, as otherwise mutually agreed in writing by the
Parties).

 

The Parties agree that notwithstanding the foregoing or any other provision of
this Agreement, nothing in this Agreement shall constitute a grant of a license
to use the Johnson Controls Marks by any Adient Affiliate that (x) is not a
member of the Adient Group, and (y) does not have a license or other right to
use the Johnson Controls Marks as of immediately prior to the Effective Time.

 

Section 2.2                                    Disclaimer.  Adient and its
Affiliates shall post a disclaimer in the form set forth on Schedule C on
(a) www.adient.com within thirty (30) days after the Effective Time; and (b) all
other Adient Websites within one hundred and eighty (180) days after Adient
becomes aware of the use of Johnson Controls Marks on such Adient Website,
informing such third parties that as of the Effective Time and thereafter,
Adient, and not Johnson Controls, is

 

4

--------------------------------------------------------------------------------


 

responsible for the operation of the Adient Business, including such Adient
Website.  Each disclaimer may be removed from an Adient Website at the time that
the Jonson Controls Marks are removed from such Adient Website.

 

Section 2.3                                    Transitional License.  Adient, on
behalf of itself and its Affiliates, acknowledges that the licenses in
Section 2.1 are transitional in nature, and that Adient and its Affiliates shall
use commercially reasonable efforts to transition away from all uses of the
Johnson Controls Marks promptly after the Effective Time.

 

Section 2.4                                    Fair Use.  Notwithstanding
anything in this Agreement to the contrary, Adient and its Affiliates may
(a) use the Johnson Controls Marks at all times after the Effective Time (i) in
a neutral, non-trademark use to describe the history of their business
(including any nominations, awards or similar recognition received by such
business); and (ii) as required or permitted by applicable Law, and (b) use the
Johnson Controls Marks on (i) archival copies of legal documents, business
correspondence and similar items; and (ii) hard copy corporate documents and
other materials describing the operations of Adient and its Affiliates’
businesses; provided, that such materials shall not reasonably suggest or convey
that Adient or its Affiliates is offering goods or services under the Johnson
Controls Marks.

 

Section 2.5                                    Reservation of Rights.  All
rights in the Johnson Controls Marks not expressly granted to Adient or its
Affiliates pursuant to this Agreement are reserved to Johnson Controls.

 

ARTICLE 3 — QUALITY CONTROL/OWNERSHIP

 

Section 3.1                                    Quality Control.  Adient shall
use the Johnson Controls Marks solely in accordance with the style and trademark
usage guidelines for the Johnson Controls Marks in effect as of the Effective
Time (the “Acceptable Use Guidelines”).  It is agreed that Adient’s use of the
Johnson Controls Marks as of the Effective Time shall be deemed to comply with
the Acceptable Use Guidelines.  After the Effective Time, Adient shall not take
any action that materially harms or jeopardizes (or could reasonably be expected
to materially harm or jeopardize) the value, validity, reputation or goodwill of
the Johnson Controls Marks.

 

Section 3.2                                    Compliance with Laws.  Adient
shall (a) comply in all material respects with all Laws applicable to it in the
performance of its obligations under this Agreement wherever it uses any Johnson
Controls Marks; and (b) use all notices and legends required by applicable Law
(as communicated by Johnson Controls to Adient from time to time) or that are
otherwise reasonably requested by Johnson Controls so as to preserve and
maintain the validity of and Johnson Controls’ and its Affiliates’ rights in the
Johnson Controls Marks; provided, that any notice requirements requested by
Johnson Controls shall not (x) impose any burdens or expenses upon Adient or
Adient’s Affiliates that are materially inconsistent with or materially
disproportionate to those burdens or expenses imposed upon Johnson Controls and
its own Affiliates; (y) confuse consumers as to the Parties’ non-affiliation
after the Effective Time; or (z) be inconsistent with any applicable Law. 
Johnson Controls shall be permitted to engage an independent third party if
Johnson Controls has a good faith basis to believe that Adient materially
breached subsections (a) or (b) above, at Johnson Controls’ expense and upon one
(1) month’s prior written notice, to inspect and audit Adient’s and its
Affiliates’ relevant records and

 

5

--------------------------------------------------------------------------------


 

systems during regular business hours, as necessary, to determine Adient’s and
its Affiliates’ compliance with subsections (a) and (b) above; provided, that no
such inspection or audit shall unreasonably interfere with Adient’s or its
Affiliates’ business.

 

Section 3.3                                    Ownership/No Contest.  Adient
acknowledges and agrees that, as between the Parties, Johnson Controls and its
Affiliates own all rights, title and interests in the Johnson Controls Marks. 
Adient will not challenge or contest such ownership or the validity of any
Johnson Controls Marks, including in any Action (it being understood that
nothing in this Agreement shall prohibit Adient from defending or taking any
action to defend itself against any Third Party Claim arising from Adient’s use
of the Johnson Controls Marks).  Adient and its Affiliates shall each be
considered a “related company” under Section 5 of the U.S. Lanham Act, 15 U.S.C.
§ 1055, such that their use of the Johnson Controls Marks and the goodwill
generated thereby shall inure to the sole benefit of Johnson Controls and its
applicable Affiliates.  Notwithstanding the foregoing, to the extent Adient or
any of its Affiliates is deemed to have any ownership rights in the Johnson
Controls Marks, at Johnson Controls’ request, Adient shall cause such rights to
be assigned to Johnson Controls or its designee for no consideration.

 

Section 3.4                                    Enforcement.  Adient agrees that
it shall promptly advise Johnson Controls if Adient becomes aware of any
unauthorized third-party use of any Johnson Controls Marks; provided, that the
failure to notify Johnson Controls of such use shall not constitute a breach of
this Agreement.  Adient shall not take any steps to contact any such third party
without Johnson Controls’ prior written permission.  Johnson Controls shall have
the sole discretion to determine whether, and in what manner, to respond to any
such unauthorized third-party use and shall be exclusively entitled to any
remedies, including monetary damages, related thereto or resulting therefrom. 
In the event that Johnson Controls decides to initiate any claim against any
third party, Adient shall use commercially reasonable efforts to cooperate, in
good faith, with Johnson Controls (including by assisting Johnson Controls to
claim that the Johnson Controls Marks are famous or distinctive in Johnson
Controls’ territory, based upon use in Adient’s territory) at Johnson Controls’
cost and expense.

 

Section 3.5                                    Cooperation.  During the Term and
for a period of five (5) years thereafter, Adient shall, upon the request of
Johnson Controls, use commercially reasonable efforts to provide, at Johnson
Controls’ expense and without undue delay, evidence of use of the Johnson
Controls Marks, in Adient’s possession that may be reasonably required to
support the maintenance or renewal of relevant trademark registrations and/or
defend Johnson Controls Marks against challenges for lack of use (e.g., copies
of sales and marketing material, customer invoices and shipping documents);
provided, that if Adient no longer desires to store such materials for a product
line after the Term, it may notify Johnson Controls of the same and deliver (at
Johnson Controls’ cost) electronic media samples of such materials to Johnson
Controls and upon acknowledgment by Johnson Controls of receipt of such
materials, and the obligations of this Section 3.5 for this product line shall
cease thereafter.

 

ARTICLE 4 — TERM AND TERMINATION/SURVIVAL

 

Section 4.1                                    Term; Effectiveness.  This
Agreement shall be effective as of the Effective Time.  The term of each license
in Section 2.1 commences upon the Effective Time and ends upon the date
specified therein.  The term of this Agreement (“Term”) commences at the

 

6

--------------------------------------------------------------------------------


 

Effective Time, and continues until the earlier to occur of (a) the last
deadline set forth in Section 2.1 expires; and (b) the mutual written agreement
of the Parties to terminate this Agreement in its entirety.

 

Section 4.2                                    Termination.  Johnson Controls
has the right to terminate this Agreement, effective upon notice to Adient, if
Adient commits a material breach of this Agreement that materially harms the
goodwill of the Johnson Controls Marks, and such breach shall continue to be
uncured for a period of at least thirty (30) days after receipt by Adient of
written notice of such breach from Johnson Controls; provided, that Johnson
Controls shall not be entitled to terminate this Agreement if, as of the end of
such period, there remains a good-faith Dispute between the Parties (undertaken
in accordance with the terms of Section 6.3) as to whether Adient has materially
breached this Agreement or cured the applicable breach.

 

Section 4.3                                    Survival.  Upon the termination
of this Agreement, Johnson Controls shall have no further obligation to license
the Johnson Controls Marks to Adient.  Section 2.4, Section 2.5, Section 3.3,
Section 3.4, Section 3.5 (to the extent set forth therein), Article 4 , and
Article 6  shall survive the termination of this Agreement.

 

ARTICLE 5 — REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION

 

Section 5.1                                    By Each Party.  Each Party
represents and warrants to the other Party that:  (a) the warranting Party has
the requisite corporate or other power and authority and has taken all corporate
or other action necessary in order to execute, deliver and perform this
Agreement; and (b) this Agreement has been duly executed and delivered by the
warranting Party and, assuming the due execution and delivery of this Agreement
by both Parties, constitutes a valid and binding agreement of the warranting
Party enforceable against the warranting Party in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles.

 

Section 5.2                                    Disclaimer.  EXCEPT AS EXPRESSLY
SET FORTH IN SECTION 5.1, THE LICENSES IN SECTION 2.1 ARE GRANTED TO ADIENT ON
AN “AS IS,” “WHERE IS” BASIS, AND ADIENT ASSUMES ALL RISK AND LIABILITY ARISING
FROM OR RELATING TO ITS USE OF AND RELIANCE UPON THE LICENSES, AND THAT NEITHER
PARTY MAKES ANY OTHER REPRESENTATIONS OR GRANTS ANY WARRANTIES, EXPRESS OR
IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, WITH
RESPECT TO THE LICENSES OR TO ANY OTHER MATTERS SET FORTH IN THIS AGREEMENT. 
EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL,
OR EXPRESS OR IMPLIED, WITH RESPECT THERETO, INCLUDING ANY WARRANTY OF TITLE,
OWNERSHIP, VALUE, QUALITY, MERCHANTABILITY, SUITABILITY, CONDITION, OR FITNESS
FOR A PARTICULAR USE OR PURPOSE, FITNESS FOR USE OR NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 6 — MISCELLANEOUS

 

Section 6.1                                    Assignment.  This Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns; provided, that except as set forth in this
Section 6.1, neither Party may assign its rights or delegate its obligations
under this Agreement without the express prior written consent of the other
Party.  No such consent shall be required for the assignment of a Party’s rights
and obligations under the Separation and Distribution Agreement, this Agreement
and the other Ancillary Agreements in whole (i.e., the assignment of a Party’s
rights and obligations under the Separation and Distribution Agreement, this
Agreement and all the other Ancillary Agreements all at the same time) in
connection with a change of control of a Party so long as the resulting,
surviving or transferee Person assumes all the obligations of the relevant party
thereto by operation of Law or pursuant to an agreement in form and substance
reasonably satisfactory to the other Party; provided, that in the event of a
change of control of Adient in which the party acquiring control is a direct
competitor of Johnson Controls, Johnson Controls may terminate this Agreement
upon the occurrence of such change of control.  Without limiting the foregoing,
(a) Johnson Controls may assign this Agreement in whole or in part to any of its
Affiliates or to any Person who acquires any or all of the Johnson Controls
Marks so long as the acquiring Person assumes in writing all of Johnson
Controls’ obligations under this Agreement with respect to the acquired Johnson
Controls Marks; and (b) each Party may assume this Agreement in bankruptcy and
may assign this Agreement to an Affiliate as part of an internal reorganization
for tax or administrative purposes.  If the assigning Party assigns this
Agreement and its rights to a third Person in accordance with this Agreement,
this Agreement shall no longer bind the assigning Party or the other members of
its Group, but it shall not release the assigning Party or the other members of
its Group from any breach of the Agreement obligations preceding the date of the
assignment to the permitted assignee.

 

Section 6.2                                    Notices.  All notices, requests,
claims, demands or other communications under this Agreement shall be in writing
and shall be given or made (and shall be deemed to have been duly given or made
upon acknowledgment of receipt) by delivery in person, by overnight courier
service, or by facsimile or electronic transmission with receipt confirmed
(followed by delivery of an original via overnight courier service) to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this
Section 6.2):

 

if to Johnson Controls, to:

 

Johnson Controls International plc
5757 North Green Bay Avenue
Milwaukee, Wisconsin 53209
Attn:  General Counsel
Facsimile: (414) 524-2299
Email: CO-General.Counsel@jci.com

 

8

--------------------------------------------------------------------------------


 

if to Adient, to:

 

Adient Limited
833 East Michigan Street, Suite 1100
Milwaukee, Wisconsin 53202
Attn:  General Counsel
Email:  CO-General.Counsel@adient.com

 

A Party may, by notice to the other Party, change the address to which such
notices are to be given.

 

Section 6.3                                    Dispute Resolution.  In the event
of any Dispute that is not resolved by the Transition Committee after a
reasonable period of time, such Dispute shall be resolved in accordance with the
dispute resolution process referred to in Article VII of the Separation and
Distribution Agreement.

 

Section 6.4                                    Performance.  Without limiting
Section 10.18 of the Separation and Distribution Agreement, (a) Johnson Controls
will cause to be performed, and hereby guarantees the performance of, all
actions, agreements and obligations set forth in this Agreement to be performed
by any Affiliate of Johnson Controls and any member of the Johnson Controls
Group; and (b) Adient will cause to be performed, and hereby guarantees the
performance of, all actions, agreements and obligations set forth in this
Agreement to be performed by any Affiliate of Adient and any member of the
Adient Group.  For purposes of this Section 6.4, all covenants and agreements in
Article III that are to be performed by Adient shall also be required to be
performed by each of the Affiliates of Adient and each other member of the
Adient Group, to the extent applicable.  Each Party (including its permitted
successors and assigns) further agrees that it will (i) give timely notice of
the terms, conditions and continuing obligations contained in this Agreement to
its Affiliates and all of the other members of its Group; and (ii) cause its
Affiliates and all of the other members of its Group not to take any action or
fail to take any such action inconsistent with such Party’s obligations under
this Agreement or the transactions contemplated hereby or thereby. 
Notwithstanding anything to the contrary, (x) if any Affiliate is not, directly
or indirectly, controlled by a Party, such Party’s obligations under this
Section 6.4 to take an action or not to take an action shall only apply to the
extent such Party shall have the right to consent or withhold consent to such
action pursuant to the organizational documents or other governance arrangements
of such Affiliate, (y) if the consent or approval of a Third Party (other than a
Governmental Authority acting in such capacity) is required for any Party’s
Affiliate to change its Legacy Entity Name, then such Party’s obligations under
this Section 6.4 to cause such Affiliate to comply with Section 2.1(a) shall be
limited to notifying each applicable Third Party of such Affiliate’s obligations
under Section 2.1(a), requesting the requisite consents or approvals of such
Third Party in writing and using commercially reasonable efforts to obtain such
consents and approvals promptly after the Effective Date, and (z) Johnson
Controls agrees, on behalf of itself and each of its Affiliates, that the use of
the Johnson Controls Marks after the expiration of the time periods set forth in
Section 2.1 by an Adient Affiliate described in clause (x) or (y) shall not
constitute a breach of this Agreement by Adient or the other members of the
Adient Group (other than such Affiliate, if it is a member of the Adient
Group).  Without limiting the foregoing, if there is a conflict between the
rights and obligations applicable to any Affiliate described in clause (x) or
(y) of the immediately preceding sentence under this

 

9

--------------------------------------------------------------------------------


 

Agreement and any rights or obligations applicable to such Affiliate under a
contract or agreement between such Affiliate and the other Party or a member of
the other Party’s Group that grants such Affiliate rights to use or license the
Johnson Controls Marks, was entered into prior to the Effective Time and
continues to be in full force and effect following the Effective Time (a
“Pre-Existing Affiliate Contract”), then the terms of the Pre-Existing Affiliate
Contract shall prevail.

 

Section 6.5                                    Amendments.  No provisions of
this Agreement shall be deemed waived, amended, supplemented or modified by a
Party, unless such waiver, amendment, supplement or modification is in writing
and signed by the authorized representative of the Party against whom it is
sought to enforce such waiver, amendment, supplement or modification.  If the
Parties have each determined that it is necessary or advisable to amend this
Agreement, but cannot agree on the terms of such amendment, the Parties shall
resolve the dispute pursuant to Section 6.3.

 

Section 6.6                                    Incorporation by Reference. 
Sections 10.1(a), 10.1(d), 10.2, 10.4, 10.6, 10.7, 10.9 through 10.14, 10.16,
10.17 and 10.19 of the Separation and Distribution Agreement are incorporated by
reference into this Agreement, mutatis mutandis, except that each reference to
“this Agreement,” “any Ancillary Agreement” or “each Ancillary Agreement” in the
Separation and Distribution Agreement shall be deemed to refer to this
Agreement.

 

[Remainder of page intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

 

JOHNSON CONTROLS INTERNATIONAL PLC

 

 

 

 

 

 

By:

/s/ Brian J. Stief

 

 

Name:

Brian J. Stief

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

ADIENT LIMITED

 

 

 

 

 

 

By:

/s/ Cathleen A. Ebacher

 

 

Name:

Cathleen A. Ebacher

 

 

Title:

Vice President, General Counsel and Secretary

 

[Signature Page to Transitional Trademark License Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A — Johnson Controls Marks

 

1.                                      JOHNSON CONTROLS

 

2.                                      [g181041ku03i001.jpg]

 

A-1

--------------------------------------------------------------------------------


 

Schedule B — Maximum License Terms for Specified Materials

 

Media of Use

 

Maximum Term

 

 

 

Branded Materials

 

 

 

 

 

Branded office supplies (e.g., letterhead, envelopes, cover sheets, labels,
stationery)

 

Ninety (90) days after the Effective Time

 

 

 

Business cards

 

Ninety (90) days after the Effective Time

 

 

 

Forms of bills, invoices and receipts

 

Ninety (90) days after the Effective Time

 

 

 

Promotional materials and product brochures

 

When replaced in the ordinary course of business, but in any event no later than
two (2) years after the Effective Time

 

 

 

Operating manuals and instructional documents that

 

 

 

 

 

·    are visible to third parties

 

When replaced in the ordinary course of business, but in any event no later than
two (2) years after the Effective Time

 

 

 

·    are not visible to third parties

 

When replaced in the ordinary course of business

 

 

 

Engineering documents, specifications, drawings and similar materials

 

When replaced in the ordinary course of business

 

 

 

Product packaging

 

When replaced in the ordinary course of business

 

 

 

Other Items

 

 

 

 

 

Uniforms that are not visible to third parties

 

When replaced in the ordinary course of business

 

 

 

Heavy machinery

 

When replaced in the ordinary course of business

 

 

 

Tooling

 

When replaced in the ordinary course of business

 

 

 

Equipment

 

When replaced in the ordinary course of business

 

 

 

Pallets

 

When replaced in the ordinary course of business

 

B-1

--------------------------------------------------------------------------------


 

Schedule C — Adient Disclaimer

 

On October 31, 2016, Adient plc (“Adient”) completed its separation from Johnson
Controls International plc (“Johnson Controls”) and is now an independent,
publicly traded company.  Adient, and not Johnson Controls, is responsible for
the operation of the Adient business, including this website.

 

C-1

--------------------------------------------------------------------------------